DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/06/2021 has been entered.

Claims 1, 3-4, 6-8, 10-11, 13-15 are pending and being examined.  Claims 2, 5, 9, 12, and 16-19 are canceled.  Claims 1, 4, and 11 are amended with no new subject matter being introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-4, 6-8, 10-11, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering claim 1, it is unclear as to how cooling the second portion of the collected CO2-enriched ammoniated solution results in utilization of it to form the first portion of the recirculated CO2-enriched ammoniated solution.  For the purpose of examination, the claims will be interpreted such that the second portion of the collected CO2-enriched ammoniated solution is cooled and then utilized to form the first portion of the recirculated CO2-enriched ammoniated solution.
It is unclear as to how cooling the third portion of the collected CO2-enriched ammoniated solution results in utilization of it to form the second portion of the recirculated CO2-enriched ammoniated solution.  For the purpose of examination, the claims will be interpreted such that the third portion of the collected CO2-enriched ammoniated solution is cooled and then utilized to form the second portion of the recirculated CO2-enriched ammoniated solution.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 6-8, 10-11, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gal et al. (US 2009/0101012 A1) in view of Dube et al. (US 2011/0120308 A1).
Considering claim 1, Gal teaches a method of capturing CO2 from a flue gas stream in a CO2-absorber (Gal, abstract).  Gal teaches a first absorption stage of the CO2-absorber (272 of Fig. 2A) wherein the flue gas stream is contacted with the recirculated CO2-enriched ammoniated solution (331 of Fig. 2A).  Gal teaches a second absorption stage of the CO2-absorber (274 of Fig. 2A) wherein the flue gas stream is contacted with a mixture of CO2-lean ammoniated solution and a recirculated CO2-enriched ammoniated solution to form a partly cleaned flue gas stream (Gal, paragraph [0043] and Fig. 2A).  Gal teaches contacting the partly cleaned flue gas stream with the recirculated CO2-enriched ammoniated solution (323 of Fig. 2A) to form a cleaned flue gas stream (282 of Fig. 2A) in a third stage of the absorber (276 of Fig. 2A) (Gal, paragraphs [0044]-[0045 and Fig. 2A).  Gal teaches forming a collected CO2-enriched ammoniated solution by collecting the mixture of CO2-lean ammoniated solution and recirculated CO2-enriched ammoniated solution after having passed through the first absorption stage by teaching a sump in the absorber (Gal, Fig. 2A).  Gal teaches passing a first portion of the collected CO2-enriched ammoniated solution to form the CO2-lean ammoniated solution by teaching discharging to a regenerator system (Rich 2-enriched ammoniated solution (stream going through 246/234/244 to 323 of Fig. 2A) to form the recirculated CO2-enriched ammoniated solution (Gal, Fig. 2A).  It should be noted that in Gal's configuration, both the first and second recirculated CO2-enriched ammoniated solution go through the first absorption stage, one portion of the recirculated CO2-enriched ammoniated solution goes to the third absorption stage (276 of Fig. 2A) which flows through the second absorption stage (274 of Fig. 2A) and through the first absorption stage (272 of Fig. 2A) wherein it is mixed with the other portion of the recirculated CO2-enriched ammoniated solution.  Thus, although both portions of the recirculated CO2-enriched ammoniated solution go through the first absorption stage (272 of Fig. 2A), Gal does not explicitly teach contacting in the first absorption stage the flue gas with a mixture of the CO2-lean ammoniated solution, a first portion of a recirculated CO2-enriched ammoniated solution having passed through the second absorption stage, and a second portion of the recirculated CO2-enriched ammoniated solution having passed through a third absorption stage and the second absorption stage to form a partly cleaned flue gas stream.
However, Gal teaches that the effectiveness of the capture system in removing CO2 from a flue gas rests largely on the temperature of the ionic solution and the mole ratio (R) of ammonia contained in the ionic solution to the CO2 contained in the ionic solution (Gal, paragraph [0017]).  Gal teaches the CO2 capture efficiency increases with increasing R (NH3/CO2 mole ratio) (Gal, Fig. 1D).  Gal also teaches each of the absorption stages are configured to carry out a particular phase of the CO2 absorption 2 contained in the flue gas is captured, stage 274 is configured to carry out phase 2 of the process whereby an additional portion of the CO2 contained in the flue gas is captured, and stage 276 is configured to carry out phase 3 of the process whereby an additional portion of the CO2 in the flue gas is captured (Gal, paragraph [0047]).  Gal further teaches that the as the flue gas and the ionic solution go through the absorber stages, the R value changes; ionic solution reacts with CO2 that is contained in the flue gas, the reaction is exothermic and the heat causes some of the ammonia in the ionic solution to change into a gas and instead of the ammonia migrating downward along with the ionic liquid, it migrates upward through the absorber, as the molar concentration of ammonia decreases, the R value decreases (Gal, paragraph [0016]).  Thus, Gal establishes that the ionic solution from each stage of the absorber has a different R value.  Gal further teaches that the absorber may be configured to operate with a low R ratio in order to minimize ammonia slip (Gal, [0020]).  Thus, Gal establishes that the R of the ionic solution is a result effective variable relative to its effectiveness to remove CO2 and ammonia slip.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to contact in the first absorption stage the flue gas with a mixture of the CO2-lean ammoniated solution, a first portion of a recirculated CO2-enriched ammoniated solution having passed through the second absorption stage, and a second portion of the recirculated CO2-enriched ammoniated solution having passed through a third absorption stage and the second absorption stage to form a partly cleaned flue gas stream in Gal’s process.  One of ordinary skill in the art, at the time the 2 removal and ammonia slip in the first stage with a reasonable expectation of success.
Although Gal teaches an absorption stage of the CO2-absorber (274 of Fig. 2A) wherein the flue gas stream is contacted with a mixture of CO2-lean ammoniated solution and a recirculated CO2-enriched ammoniated solution to form a partly cleaned flue gas stream, this is a second stage of the absorber wherein the first stage (272 of Fig. 2A) uses a portion of the CO2-enriched ammoniated solution.  Gal does not explicitly teach that the mixture of CO2-lean ammoniated solution and a first and second portion of the recirculated CO2-enriched ammoniated solution having passed through the third absorption stage is used in the second absorption stage of the CO2-absorber.
Gal teaches that the effectiveness of the capture system in removing CO2 from a flue gas rests largely on the temperature of the ionic solution and the mole ratio (R) of ammonia contained in the ionic solution to the CO2 contained in the ionic solution (Gal, paragraph [0017]).  Gal teaches the CO2 capture efficiency increases with increasing R (NH3/CO2 mole ratio) (Gal, Fig. 1D).  Gal also teaches each of the absorption stages are configured to carry out a particular phase of the CO2 absorption process; for example, stage 272 is configured to carry out phase 1 of the process whereby a portion of the CO2 contained in the flue gas is captured, stage 274 is configured to carry out phase 2 of the process whereby an additional portion of the CO2 contained in the flue gas is captured, and stage 276 is configured to carry out phase 3 of the process whereby an additional portion of the CO2
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to provide between a first absorption stage and a second absorption stage of the CO2-absorber a CO2-lean ammoniated solution, to provide between the second absorption stage and a third absorption stage of the CO2-absorber the first portion of the recirculated CO2-enriched ammoniated solution, to provide above the third absorption stage of the CO2-absorber the second portion of the recirculated CO2-enriched ammoniated solution and to utilize a third portion of the collected CO2-enriched ammoniated solution to form the second portion of the recirculated CO2-enriched ammoniated solution in Gal’s process.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to adjust (i.e., increase) the mole ratio (R) of ammonia to the CO2 contained in the ionic solution used in the first stage of the absorber while maintaining a low mole ratio (R) of ammonia to the CO2 contained in the ionic solution used in the second and third stages to achieve desired portion of CO2 removal in each stage of the absorber (i.e., highest level of CO2 capture efficiency in the first stage and lower capture efficiencies in the second and third stages) with a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a mixture of CO2-lean ammoniated solution and a first and second portion of the recirculated CO2-enriched ammoniated solution having passed through the third absorption stage in the second absorption stage of the CO2-absorber in Gal’s process.
One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so, in order to achieve desired R value for the ionic solution being 2 removal and ammonia slip in the second stage with a reasonable expectation of success.
Gal’s method as modified above results in the partly cleaned flue gas stream being passed vertically upwards from the first absorption stage to the second absorption stage and from the second absorption stage to the third absorption stage, and wherein the second portion of the recirculated CO2-enriched ammoniated solution is passed vertically downwards from the third absorption stage to the second absorption stage, and wherein the first and second portions of the recirculated CO2-enriched ammoniated solution are passed vertically downwards from the second absorption stage to the first absorption stage.
Although Gal teaches that the effectiveness of the capture system in removing CO2 from a flue gas rests largely on the temperature of the ionic solution and the mole ratio (R) of ammonia contained in the ionic solution to the CO2 contained in the ionic solution (Gal, paragraph [0017]), he does not explicitly teach cooling the CO2-lean ammoniated solution to a temperature in the range of 20 to 40°C before providing it to the CO2-absorber, cooling the second portion of the collected CO2-enriched ammoniated solution in a second heat exchanger to a temperature in the range of 20 to 25°C, and cooling the third portion of the collected CO2-enriched ammoniated solution in a third heat exchanger to a temperature in the range of 0 to 10°C.
However, Dube teaches the temperature is an important variable for the CO2 absorption and that the temperature of the ionic solution in each absorption stage may be selected depending on the degree of CO2 removal efficiency desired, and on whether formation of solid ammonium bicarbonate is desired (Dube, paragraph [0036]-2 may cause plugging of the absorption column, resulting in deterioration of the overall performance of the system (Dube, paragraphs [0010] and [0013]).  Dube teaches low NH3-to-CO2 mole ratio (R) of the ionic solution promotes formation of solid ammonium carbonate and bicarbonate (Dube, [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the temperature of the absorption solution to each absorption stage by cooling the CO2-lean ammoniated solution to a temperature in the range of 20 to 40°C before providing it to the CO2-absorber, cooling the second portion of the collected CO2-enriched ammoniated solution in a second heat exchanger to a temperature in the range of 20 to 25°C, and cooling the third portion of the collected CO2-enriched ammoniated solution in a third heat exchanger to a temperature in the range of 0 to 10°C.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired CO2 absorption and solids formation with respect to the R value of the absorption solution with a reasonable expectation of success.
Considering claim 3, Gal teaches forwarding the CO2-lean ammoniated solution through the first absorption stage without forwarding the CO2-lean ammoniated solution through the second absorption stage by teaching the CO2-lean ammoniated solution being fed to stage 274 and not to stage 276 (Gal, Fig. 2A).
Considering claim 4, although Gal teaches that the effectiveness of the capture system in removing CO2 from a flue gas rests largely on the temperature of the ionic 2 contained in the ionic solution (Gal, paragraph [0017]), he does not explicitly teach maintaining the temperature of the recirculated CO2-enriched ammoniated solution and the CO2-lean ammoniated solution at a temperature above which ammonium bicarbonate particles may start to precipitate from the respective ammoniated solution.
However, Dube teaches the temperature is an important variable for the CO2 absorption and that the temperature of the ionic solution in each absorption stage may be selected depending on the degree of CO2 removal efficiency desired, and on whether formation of solid ammonium bicarbonate is desired (Dube, paragraph [0036]).  Dube teaches solids formed such as ammonium carbonate and/or bicarbonate by chemical reactions between ammonia and CO2 may cause plugging of the absorption column, resulting in deterioration of the overall performance of the system (Dube, paragraphs [0010] and [0013]).
Therefore, it would have been obvious ton one of ordinary skill in the art, at the time the invention was made, to keep the recirculated CO2-enriched ammoniated solution and the CO2
Considering claim 6, Gal teaches contacting in the third absorption stage of the CO2-absorber (276 of Fig. 2A), the cleaned flue gas stream coming from the second absorption stage with a polishing portion of the recirculated CO2-enriched ammoniated solution (SDP 333 of Fig. 2A) to form a further cleaned flue gas stream (Gal, Fig. 2A).
Gal does not explicitly teach cooling the recirculated CO2-enriched ammoniated solution to a temperature which is lower than an absorbing temperature of the absorbing portion of an absorbing portion of the recirculated CO2-enriched ammoniated solution supplied to the second stage.
However, Gal teaches that in the final absorption stage of the absorber, loss of gaseous ammonia is minimized by controlling the temperature and R of the ionic solution so as to lower the vapor pressure of the ammonia from the ionic solution and thus to reduce the ammonia concentration in the gas phase of the final phase/stage of absorption and minimize ammonia losses from the system; the reduction in ammonium slip helps keep the NH3 to CO2 mole ratio R at a higher level and the effectiveness of the system in removing CO2 from the flue gas stream is preserved or otherwise not deteriorated (Gal, paragraph [0052]).  Gal teaches the final absorption stage uses an ionic solution having a low R and low temperature (Gal, paragraph [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to cool the recirculated CO2-enriched ammoniated solution to a temperature which is lower than an absorbing temperature of the absorbing portion of an absorbing portion of the recirculated CO2-enriched ammoniated solution supplied to the second stage.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to minimize ammonia losses 2 from the flue gas stream with a reasonable expectation of success.
Considering claim 7, Gal teaches mixing the polishing portion of the recirculated CO2-enriched ammoniated solution, after having passed through the third absorption stage, with the absorbing portion of the recirculated CO2-enriched ammoniated solution to form the recirculated CO2-enriched ammoniated solution passing through the second absorption stage by teaching that the absorbing solution flows from each stage downward to the sump of the absorber from which the CO2-enriched ammoniated solution is recirculated (Gal, Fig. 2A).
Considering claim 8, Gal teaches the R-value, being the molar concentration of NH3 divided by a molar concentration of CO2, of the recirculated CO2-enriched ammoniated solution supplied to the second absorption stage is within the range of 1.75 to 2.00 by teaching that it is 1.8 to 2.0 (Gal, paragraphs [0051]-[0052]).
Considering claim 10, although Gal teaches R value of the ionic solution in phase 1 is from 1.4 to 1.8 (Gal, paragraph [0049]), he does not explicitly teach the R-value of the ammoniated solution is within the range of 1.70 to 2.80 throughout the entire first absorption stage.
However, Gal teaches the effectiveness of the capture system in removing CO2 from a flue gas rests largely on the temperature of the ionic solution and the mole ratio (R) of ammonia contained in the ionic solution to the CO2 contained in the ionic solution (Gal, paragraph [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the R-value of the ammoniated solution throughout 2 removal with a reasonable expectation of success. 
Moreover, a prima facie case of obviousness exists because the claimed range of 1.70-2.80 overlaps the range taught by Gal (see MPEP §2144.05(I)).
In the alternative, Dube teaches low NH3-to-CO2 mole ratio (R) of the ionic solution promotes formation of solid ammonium carbonate and bicarbonate (Dube, [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the R-value of the ammoniated solution including to within the range of 1.70 to 2.80 throughout the entire first absorption stage.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired solids formation with a reasonable expectation of success.
Considering claim 11, Gal does not explicitly teach the R-value of the mixture of the first and second portions of the recirculated CO2-enriched ammoniated solution entering to the second absorption stage is lower than the R-value of the mixture of recirculated CO2-enriched ammoniated solution and the CO2-lean ammoniated solution entering the first absorption stage.
However, Gal teaches the effectiveness of the capture system in removing CO2 from a flue gas rests largely on the temperature of the ionic solution and the mole ratio 2 contained in the ionic solution (Gal, paragraph [0017] and Fig. 1D).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the R-value of the absorbing solution in each stage including in such a way that R-value of the mixture of the first and second portions of the recirculated CO2-enriched ammoniated solution entering to the second absorption stage is lower than the R-value of the mixture of recirculated CO2-enriched ammoniated solution and the CO2-lean ammoniated solution entering the first absorption stage in Gal’s process.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired CO2 removal in each stage with a reasonable expectation of success.
In the alternative, Dube teaches low NH3-to-CO2 mole ratio (R) of the ionic solution promotes formation of solid ammonium carbonate and bicarbonate (Dube, [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the R-value of the mixture of the first and second portions of the recirculated CO2-enriched ammoniated solution entering to the second absorption stage such that it is lower than the R-value of the mixture of recirculated CO2-enriched ammoniated solution and the CO2
Considering claim 14, Gal does not explicitly teach the first portion of the collected CO2-enriched ammoniated solution comprises 30 to 70% by weight of the collected CO2-enriched ammoniated solution, and wherein the second portion of the collected CO2-enriched ammoniated solution comprises 70 to 30% by weight of the collected CO2-enriched ammoniated solution.
However, Gal teaches the effectiveness of the capture system in removing CO2 from a flue gas rests largely on the temperature of the ionic solution and the mole ratio (R) of ammonia contained in the ionic solution to the CO2 contained in the ionic solution (Gal, paragraph [0017] and Fig. 1D).  Gal teaches using a lean CO2 solution mixed with CO2 rich solution (portion of which goes to the regenerator) in a high absorption stage of the absorber (Gal, paragraph [0043]).  Thus, Gal establishes adjusting the R-value of the absorption liquid by using a mixture of the lean and rich solution.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the first and second portions of the collected CO2-enriched ammoniated solution including such that the first portion of the collected CO2-enriched ammoniated solution comprises 30 to 70% by weight of the collected CO2-enriched ammoniated solution, and wherein the second portion of the collected CO2-enriched ammoniated solution comprises 70 to 30% by weight of the collected CO2-enriched ammoniated solution in Gal’s process.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to adjust/vary the R-value of the absorption liquid to achieve desired CO2
Considering claim 15, Gal does not explicitly teach 4-30% of the total flow of the CO2-lean ammoniated solution forwarded to the CO2-absorber is forwarded to the second absorption stage for contacting the partly cleaned flue gas stream.
However, Gal teaches the effectiveness of the capture system in removing CO2 from a flue gas rests largely on the temperature of the ionic solution and the mole ratio (R) of ammonia contained in the ionic solution to the CO2 contained in the ionic solution (Gal, paragraph [0017] and Fig. 1D).  Gal teaches using a lean CO2 solution mixed with CO2 rich solution (portion of which goes to the regenerator) in a high absorption stage of the absorber (Gal, paragraph [0043]).  Thus, Gal establishes adjusting the R-value of the absorption liquid by using a mixture of the lean and rich solution.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the total flow of the CO2-lean ammoniated solution forwarded to the second absorption stage of the CO2-absorber for contacting the partly cleaned flue gas stream including to within the claimed range of 4-30% in Gal’s process.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to adjust/vary the R-value of the absorption liquid to achieve desired CO2 removal in the second absorption stage with a reasonable expectation of success.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gal et al. (US 2009/0101012 A1) in view of Dube et al. (US 2011/0120308 A1) and Park et al. (Park et al., “Absorption Characteristic of Continuous CO2 Absorption Process", Prepr. Pap.-AM. Chem. Soc., Div. Fuel Chem. 2004, 49 (1), 249-250).
Considering claim 13, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the liquid to gas ratio, L/G, on a mass basis is 5 to 16 kg solution/kg flue gas in the first absorption stage, and is 3 to 10 kg solution/kg flue gas in the second absorption stage.
Gal is silent regarding the liquid to gas ratio and does not explicitly teach that it is 5 to 16 kg solution/kg flue gas in the first absorption stage, and is 3 to 10 kg solution/kg flue gas in the second absorption stage. 
However, Park teaches that the absorption of CO2 in absorbent is directly related to the contact time of the flue gas and absorbent, longer contact time means larger operating hold-up and closely related to specific surface are of the packing material; flow rates of flue gas and absorbent are also important factors for CO2 absorption (Park, top of page 250).  Park teaches that in view of gas-liquid contact time, flue gas flow rate should be inversely proportional to absorbent flow rate to keep constant gas-liquid contact time; therefore, both flow rates should be adjusted to prevent absorbent flooding (Park, top of page 250).  Park teaches that the L/G ratio is a result effective variable relative to CO2 removal efficiency (Park, page 250 and Figure 4).  Gal teaches each of the absorption stages are configured to carry out a particular phase of the CO2 absorption process (Gal, paragraph [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the L/G ratio in each absorption stage of Gal’s process including to within the claimed ranges of 5 to 16 kg solution/kg flue gas in the 2 removal in each stage of the absorber with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments filed regarding no disclosure in Gal of the specific temperature ranges of the solutions being provided to the different absorption stages have been fully considered but are not persuasive.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In the instant case, Gal teaches that the effectiveness of the capture system in removing CO2 from a flue gas rests largely on the temperature of the ionic solution and the mole ratio (R) of ammonia contained in the ionic solution to the CO2 contained in the ionic solution (Gal, paragraph [0017]).  Gal teaches the CO2 capture efficiency increases with increasing R (NH3/CO2 mole ratio) (Gal, Fig. 1D).  Gal also teaches each of the absorption stages are configured to carry out a particular phase of the CO2 absorption process; for example, stage 272 is configured to carry out phase 1 of the process whereby a portion of the CO2 contained in the flue gas is captured, stage 274 is 2 contained in the flue gas is captured, and stage 276 is configured to carry out phase 3 of the process whereby an additional portion of the CO2 in the flue gas is captured (Gal, paragraph [0047]).  Gal further teaches that the as the flue gas and the ionic solution go through the absorber stages, the R value changes; ionic solution reacts with CO2 that is contained in the flue gas, the reaction is exothermic and the heat causes some of the ammonia in the ionic solution to change into a gas and instead of the ammonia migrating downward along with the ionic liquid, it migrates upward through the absorber, as the molar concentration of ammonia decreases, the R value decreases (Gal, paragraph [0016]).  Thus, Gal establishes that the ionic solution from each stage of the absorber has a different R value.  Gal further teaches that the absorber may be configured to operate with a low R ratio in order to minimize ammonia slip (Gal, [0020]).  Dube teaches the temperature is an important variable for the CO2 absorption and that the temperature of the ionic solution in each absorption stage may be selected depending on the degree of CO2 removal efficiency desired, and on whether formation of solid ammonium bicarbonate is desired (Dube, paragraph [0036]-[0038]).
Thus both Gal and Dube establish that temperature of each absorption stage is a result effective variable relative to CO2 removal rate and formation of solids and it is within the level of one skilled in the art to discover workable ranges for desired CO2 removal and solids formation.

Applicant’s arguments filed regarding contrasting objective relative to precipitation of solids have been fully considered but are not persuasive.
Dube teaches that forming ammonium bicarbonate particles results in plugging and deposition of solids formed within the absorber vessel.  Thus, Dube provides the motivation for not forming solids (i.e., avoid plugging and deposition of solids within the vessel).
Gal’s incorporation of a hydrocyclone at the bottom of the absorber to remove solids prevents the solids from plugging and depositing on the absorber vessel/instruments/pipes.  The solids are still formed within the absorption vessel and are not removed until the end of the absorption (i.e., at the bottom of the absorption vessel); thus, the solids do still go through the system prior to being removed and would still have the potential of plugging/deposition.  In other words, as long as there are solids being formed in the system, they provide the potential for pluggage/deposition regardless of whether they are removed at some point in the system especially if they are not removed until the end of the absorption cycle.
Gal’s teaching of a hydrocyclone for removal of solids at the bottom of the absorption vessel also teaches, like Dube, the undesirability of solids in the absorption column.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734